Citation Nr: 0503553	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition of the appellant's deceased 
husband as a veteran for Department of Veterans Affairs (VA) 
benefits purposes.



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel




INTRODUCTION

The appellant claims that her deceased husband had qualifying 
service in the Philippines during World War II.  He died in 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of April 2003 by the 
VA Regional Office (RO) in Manila, Philippines.  In the 
decision letter, the RO concluded that the appellant's 
deceased husband did not have service which was qualifying 
for VA benefits purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant's deceased husband did not have active 
service in the United States Armed Forces, to include service 
as a member of the Philippine Commonwealth Army, with the 
Philippine Scouts, or with the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant's deceased 
husband as a veteran for VA benefits purposes are not met.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 3.49, 
3.203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
Discussions in the decision, the statement of the case (SOC), 
supplemental statements of the case (SSOC's) and letters sent 
to the appellant informed her of the information and evidence 
needed to substantiate her claim and what evidence was of 
record, and complied with the VA's notification requirements.  
The communications, such as a letter dated in January 2003, 
provided the appellant with an explanation of the type of 
evidence necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters also effectively advise her to submit 
any evidence which she had.  In addition the SOC included a 
summary of the evidence which had been obtained and 
considered, the adjudicative actions, and an explanation of 
the reasons why the claim was denied.    The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes a statement from the 
National Personnel Records Center denying record of 
appellant's deceased husband's service.  The appellant 
declined the opportunity to have a hearing.  For the reasons 
stated above, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  The 
Board further notes that the essential facts of this case are 
not in dispute, and the resolution depends on the application 
of the law rather than on weighing of the evidence.  Under 
such circumstances, any failure to meet the VCAA duty to 
assist and notify is harmless error.  See Valiao v. Principi, 
17 Vet. App. 229 (2003).  Further development and further 
expending of the VA's resources is not warranted.

The Board also notes that, subsequent to the issuance of the 
most recent supplemental statement of the case in November 
2003, the appellant submitted three additional items of 
evidence.  The items are a copy of a document from the Armed 
Forces of the Philippines which indicates that the appellant 
received a check representing the "final redemption" due 
the above named decedent, an oath of office indicating that 
the appellant had been appointed as the guardian of a minor, 
and a copy of a document purporting to be issued from the 
"United States Army Forces Western Pacific, Recovered 
Personnel Division" dated in March 1946 which requests that 
birth, death and marriage certificates be issued to the 
appellant to assist her in a claim for arrears in pay of a 
dead war veteran.  Normally, submission of additional items 
of evidence would require that a case be remanded for the 
purpose of having the RO issue another supplemental statement 
of the case which addresses such additional evidence.  
However, the additional items of evidence which have been 
submitted clearly are not relevant under the controlling law 
and regulations.  In this regard, the Board notes that 
evidence which may be accepted as proof of service must meet 
specific requirements which are explained more fully below.  
The additional items of evidence which have been presented 
unquestionably do not meet the requirements.  Therefore, a 
remand to have the RO consider such additional items of 
evidence would serve no useful purpose and would 
unnecessarily delay adjudication of this appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Factual Background

The appellant's husband died in February 1946.  The appellant 
filed her claim in January 2003.  She asserts that her 
deceased husband had service during World War II.  In support 
of her claim, she has submitted various documents, including 
affidavits and documents which purport to be from the Armed 
Forces of the Philippines and, an affidavit which purports to 
be from a fellow servicemember.  

A response, dated in April 2003, from the National Personnel 
Records Center to a request for information shows that the 
"[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."  Based on that 
certification, in April 2003, the RO sent a letter to the 
appellant denying her claim on the basis that there was no 
evidence that her spouse had qualifying service.

III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

IV.  Analysis

The appellant has submitted documents in support of the claim 
that her deceased husband had service during World War II.  
However, none of the documents was a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge issued by a United States service 
department.  In addition, the VA is unable to substantiate 
whether the documents are genuine and with pertinent, 
accurate information.  Therefore, they do not meet the 
criteria set forth under 38 C.F.R. § 3.203(a).

In April 2003, the service department, through the National 
Personnel Records Center, specifically determined that the 
appellant's deceased husband had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  The Board finds that the service department's 
determination that the appellant's deceased husband did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces, is binding on the VA.  
Accordingly, there is no basis to recognize the appellant as 
the surviving spouse of a veteran for VA benefits purposes.


ORDER

Entitlement to recognition of the appellant's deceased 
husband as a veteran for VA benefits purposes is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


